Citation Nr: 1607874	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with hiatal hernia for the period prior to August 24, 2012.

2.  Entitlement to a rating in excess of 10 percent for GERD with hiatal hernia for the period since August 24, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from September 1982 to January 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Columbia, South Carolina, Regional Office which granted service connection for GERD with hiatal hernia with a noncompensable rating effective February 1, 2006.  In August 2012, the Board remanded the issue of entitlement to an initial compensable rating for GERD with hiatal hernia to the Regional Office (RO) for additional action.  In February 2013, the Appeals Management Center (AMC) increased the rating to 10 percent effective August 24, 2012.  In October 2014, the Board remanded the issue of entitlement to an initial compensable rating for GERD with hiatal hernia prior to August 24, 2012, and in excess of 10 percent thereafter, to the RO for additional action.


FINDINGS OF FACT

1.  During the period prior to August 24, 2012, the Veteran's GERD with hiatal hernia was manifested by no more than vomiting, substernal pain, and burning sensations.  

2.  During the period since August 24, 2012, the Veteran's GERD with hiatal hernia was manifested by no more than persistently recurrent epigastric discomfort, dysphagia, pyrosis, reflux, regurgitation, substernal or arm or shoulder pain, sleep disturbance caused by esophageal reflux, periodic nausea, and period vomiting.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for GERD with hiatal hernia in the period prior to August 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a 30 percent rating for GERD with hiatal hernia for the period since August 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his disability ratings do not adequately reflect the severity of his GERD with hiatal hernia.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  A 10 percent rating for hiatal hernia is warranted for two or more of the symptoms required for the 30 percent rating of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

The report of a June 2006 VA examination provides that the Veteran had tried a variety of medications since first being diagnosed with GERD with hiatal hernia in 1999.  The report conveys that his symptoms are generally well-controlled with his current medication regimen and diet modifications, although he sometimes has flare ups.  He reported no dysphagia, nausea or vomiting, or abdominal pain.

An August 2012, letter from the Veteran's private physician stated that he had symptoms of vomiting, substernal pain, and burning sensations in 2007 when he was referred to a gastroenterologist.

The report of an August 2012, VA examination provides that the Veteran experienced symptoms of dysphagia, pyrosis, reflux, regurgitation, substernal or arm or shoulder pain, sleep disturbance caused by esophageal reflux, mild nausea, and mild vomiting.

The January 2015 report of an examination completed by a private doctor provides that the Veteran had symptoms of chronic heartburn, regurgitation, persistently recurrent epigastric discomfort, pyrosis, reflux, substernal or arm or shoulder pain, sleep disturbance caused by esophageal reflux, periodic nausea, and period vomiting.

During the period prior to August 24, 2012, the Veteran's GERD with hiatal hernia was manifested by no more than vomiting, substernal pain, and burning sensations.  In the period since August 24, 2012, the Veteran's GERD with hiatal hernia has been manifested by no more than persistently recurrent epigastric discomfort, dysphagia, pyrosis, reflux, regurgitation, substernal or arm or shoulder pain, sleep disturbance caused by esophageal reflux, periodic nausea, and period vomiting.  

Given these facts, the Board finds that a 10 percent evaluation, but no higher, reflects the Veteran's GERD with hiatal hernia disability prior to August 24, 2012, and a 30 percent evaluation, but no higher, reflects the Veteran's disability for the period since August 24, 2012.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  During the period prior to August 24, 2012, the Veteran exhibited only two of the relevant symptoms (regurgitation and substernal pain), but did not have the more expansive symptomatology required for a 30 percent evaluation.  During the period since August 24, 2012, the Veteran did not exhibit material weight loss and hematemesis or melena.  Additionally, the record does not indicate that the Veteran's combination of symptoms is productive of severe impairment of health.  The report of the August 2012 VA examination indicates that the Veteran's nausea and vomiting were both mild with average duration of episodes of less than one day.  The report of the January 2015 private examination indicates that the Veteran's epigastric distress, pyrosis, reflux, regurgitation, substernal or arm or shoulder pain, and sleep disturbance all had average duration of symptoms of 1-9 days.  The reports of both the August 2012 VA examination and the January 2015 private examination provide that the Veteran's esophageal conditions are not severe enough to have an impact on his ability to work. 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an "extra-schedular" evaluation for his service-connected GERD with hiatal hernia under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's esophageal disability with the established criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7346, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the August 2012 and October 2014 Board Remands, the issue of TDIU was referred to the RO for adjudication.  In a January 2015 written statement, the Veteran withdrew his claim for TDIU.  


ORDER

An initial rating of 10 percent for GERD with hiatal hernia for the period prior to August 24, 2012, is granted.

A 30 percent rating for GERD with hiatal hernia for the period since August 24, 2012, is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


